Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to CLAIMS entered for patent application 17/305,719 filed on July 13, 2021.


Claims 1-20 are pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (Pub. No.: US 2015/0341900) in view of Shah (Pub. No.: US 2012/0195294).
Regarding claim 1, Jeong discloses a method for delivering notifications to a delegating device by way of a delegate device, the method comprising, by the delegate device: receiving a notification tap corresponding to a notification for the delegating device (Fig. 1, element 200, paras. [0096]-[0111]); and providing the notification tap to the delegating device, wherein the delegate device and the delegating device are both associated with a user account identifier (Figs. 3A-3C, paras. [0117]-[0128]. “For example, upon reception of the notification message, the wearable device 100 illustrated in FIG. 3B may receive, from the device 200, only data corresponding to a part of texts included in the notification message, or may display only a part of texts included in the notification message on the screen 301 of the wearable device 100. The wearable device 100 may receive a user input and selectively display all contents included in the received notification message according to the received user input.” The “part of texts” can be seen as a notification tap, wherein “all contents included in the received notification message” can be seen as the notification.).
Jeong does not disclose providing, to a network server: information associated with a gateway proximate to the delegate device, and a user account identifier; and thus does not disclose receiving a notification tap corresponding to a notification for the delegating device from the gateway. However, in analogous art, Shah discloses techniques for establishing communication between mobile devices and gateway devices, wherein a “subscriber profile data store 108 can provide security information or authentication information utilized by the mobility management anchor computing device 106 (para. [0022], Figs. 1A-B, element 108),” and wherein “policy service 116 provides a response to the query to the mobility management anchor computing device 106. In one aspect, the query response can include a notification that the static provisioning should not be modified. In another aspect, the query response can include a notification that the static provisioning should be modified. Additionally, the query response can include the identification of a different, or alternative, gateway computing device. The mobility management anchor computing device 106 then processes the context communication request (either with the original identified gateway computing device or the alternative gateway computing device) to determine the network address of the appropriate gateway computing device identified in the context request. For example, the mobility management anchor computing device 106 can utilize the domain name service 110 to resolve the IP address of the identified gateway computing device. Once the mobility management anchor computing device 106 obtains the appropriate information, the mobility management anchor computing device forwards the context request to the appropriate gateway computing device to facilitate communications between the gateway computing device and the telecommunications-based device 102 (para. [0029]; also see Figs. 4A-C, paras. [0025]-[0028]).” Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Jeong to allow for providing, to a network server, information associated with a gateway proximate to the delegate device, and a user account identifier, and receiving a notification tap corresponding to a notification for the delegating device from the gateway. This would have produced predictable and desirable results, in that it would allow for the necessary information to be routed properly to the correct device, using well-known devices and techniques. 
Regarding claim 2, the combination of Jeong and Shah discloses the method of claim 1, and further discloses further comprising: receiving, from the gateway, notification content associated with the notification for the delegating device (Jeong, Fig. 1, element 200, paras. [0096]-[0111]; Shah, paras. [0022]-[0029]); caching the notification content for subsequent delivery to the delegating device (Jeong, para. [0012]); and providing the notification content to the delegating device separately from the notification tap (Jeong, para. [0092]; “it is understood that exemplary embodiments are not limited thereto, and the contents related to the notification message may be received separately from the notification message or from the information on the notification event.” This claim is rejected on the same grounds as claim 1.).
Regarding claim 3, the combination of Jeong and Shah discloses the method of claim 2, further comprising: and further discloses receiving, from the delegating device, a request for the notification content associated with the notification after sending the notification tap to the delegating device, wherein the notification content is provided to the delegate device in response to receipt of the request for notification content (Jeong, para. [0092], Figs. 3A-3C, paras. [0117]-[0128].).
Regarding claim 7, the combination of Jeong and Shah discloses the method of claim 1, further comprising: and further discloses wherein the information comprises a gateway address for the gateway (Shah, para. [0029]; also see Figs. 4A-C, paras. [0025]-[0028]. This claim is rejected on the same grounds as claim 1.).
Regarding claim 8, Jeong discloses a non-transitory computer readable storage medium configured to store instructions that, when executed by a processor included in a delegate device, cause the delegate device to deliver notifications to a delegating device by way of the delegate device, by carrying out steps that include: receiving a notification tap corresponding to a notification for the delegating device (Fig. 1, element 200, paras. [0096]-[0111]); and providing the notification tap to the delegating device, wherein the delegate device and the delegating device are both associated with a user account identifier (Figs. 3A-3C, paras. [0117]-[0128]. “For example, upon reception of the notification message, the wearable device 100 illustrated in FIG. 3B may receive, from the device 200, only data corresponding to a part of texts included in the notification message, or may display only a part of texts included in the notification message on the screen 301 of the wearable device 100. The wearable device 100 may receive a user input and selectively display all contents included in the received notification message according to the received user input.” The “part of texts” can be seen as a notification tap, wherein “all contents included in the received notification message” can be seen as the notification.).
Jeong does not disclose providing, to a network server: information associated with a gateway proximate to the delegate device, and a user account identifier; and thus does not disclose receiving a notification tap corresponding to a notification for the delegating device from the gateway. However, in analogous art, Shah discloses techniques for establishing communication between mobile devices and gateway devices, wherein a “subscriber profile data store 108 can provide security information or authentication information utilized by the mobility management anchor computing device 106 (para. [0022], Figs. 1A-B, element 108),” and wherein “policy service 116 provides a response to the query to the mobility management anchor computing device 106. In one aspect, the query response can include a notification that the static provisioning should not be modified. In another aspect, the query response can include a notification that the static provisioning should be modified. Additionally, the query response can include the identification of a different, or alternative, gateway computing device. The mobility management anchor computing device 106 then processes the context communication request (either with the original identified gateway computing device or the alternative gateway computing device) to determine the network address of the appropriate gateway computing device identified in the context request. For example, the mobility management anchor computing device 106 can utilize the domain name service 110 to resolve the IP address of the identified gateway computing device. Once the mobility management anchor computing device 106 obtains the appropriate information, the mobility management anchor computing device forwards the context request to the appropriate gateway computing device to facilitate communications between the gateway computing device and the telecommunications-based device 102 (para. [0029]; also see Figs. 4A-C, paras. [0025]-[0028]).” Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Jeong to allow for providing, to a network server, information associated with a gateway proximate to the delegate device, and a user account identifier, and receiving a notification tap corresponding to a notification for the delegating device from the gateway. This would have produced predictable and desirable results, in that it would allow for the necessary information to be routed properly to the correct device, using well-known devices and techniques. 
Regarding claim 9, the combination of Jeong and Shah discloses the non-transitory computer readable storage medium of claim 8, and further discloses wherein the steps further include: receiving, from the gateway, notification content associated with the notification for the delegating device (Jeong, Fig. 1, element 200, paras. [0096]-[0111]; Shah, paras. [0022]-[0029]); caching the notification content for subsequent delivery to the delegating device (Jeong, para. [0012]); and providing the notification content to the delegating device separately from the notification tap (Jeong, para. [0092]; “it is understood that exemplary embodiments are not limited thereto, and the contents related to the notification message may be received separately from the notification message or from the information on the notification event.” This claim is rejected on the same grounds as claim 1.).
Regarding claim 10, the combination of Jeong and Shah discloses the non-transitory computer readable storage medium of claim 9, and further discloses wherein the steps further include: receiving, from the delegating device, a request for the notification content associated with the notification after sending the notification tap to the delegating device, wherein the notification content is provided to the delegate device in response to receipt of the request for notification content (Jeong, para. [0092], Figs. 3A-3C, paras. [0117]-[0128].).
Regarding claim 14, the combination of Jeong and Shah discloses the non-transitory computer readable storage medium of claim 8, and further discloses wherein the information comprises a gateway address for the gateway (Shah, para. [0029]; also see Figs. 4A-C, paras. [0025]-[0028]. This claim is rejected on the same grounds as claim 1.).
Regarding claim 15, Jeong discloses a delegate device configured to deliver notifications to a delegating device by way of the delegate device, the delegate device comprising a processor configured to cause the delegate device to carry out steps that include: receiving a notification tap corresponding to a notification for the delegating device (Fig. 1, element 200, paras. [0096]-[0111]); and providing the notification tap to the delegating device, wherein the delegate device and the delegating device are both associated with a user account identifier (Figs. 3A-3C, paras. [0117]-[0128]. “For example, upon reception of the notification message, the wearable device 100 illustrated in FIG. 3B may receive, from the device 200, only data corresponding to a part of texts included in the notification message, or may display only a part of texts included in the notification message on the screen 301 of the wearable device 100. The wearable device 100 may receive a user input and selectively display all contents included in the received notification message according to the received user input.” The “part of texts” can be seen as a notification tap, wherein “all contents included in the received notification message” can be seen as the notification.).
Jeong does not disclose providing, to a network server: information associated with a gateway proximate to the delegate device, and a user account identifier; and thus does not disclose receiving a notification tap corresponding to a notification for the delegating device from the gateway. However, in analogous art, Shah discloses techniques for establishing communication between mobile devices and gateway devices, wherein a “subscriber profile data store 108 can provide security information or authentication information utilized by the mobility management anchor computing device 106 (para. [0022], Figs. 1A-B, element 108),” and wherein “policy service 116 provides a response to the query to the mobility management anchor computing device 106. In one aspect, the query response can include a notification that the static provisioning should not be modified. In another aspect, the query response can include a notification that the static provisioning should be modified. Additionally, the query response can include the identification of a different, or alternative, gateway computing device. The mobility management anchor computing device 106 then processes the context communication request (either with the original identified gateway computing device or the alternative gateway computing device) to determine the network address of the appropriate gateway computing device identified in the context request. For example, the mobility management anchor computing device 106 can utilize the domain name service 110 to resolve the IP address of the identified gateway computing device. Once the mobility management anchor computing device 106 obtains the appropriate information, the mobility management anchor computing device forwards the context request to the appropriate gateway computing device to facilitate communications between the gateway computing device and the telecommunications-based device 102 (para. [0029]; also see Figs. 4A-C, paras. [0025]-[0028]).” Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Jeong to allow for providing, to a network server, information associated with a gateway proximate to the delegate device, and a user account identifier, and receiving a notification tap corresponding to a notification for the delegating device from the gateway. This would have produced predictable and desirable results, in that it would allow for the necessary information to be routed properly to the correct device, using well-known devices and techniques. 
Regarding claim 16, the combination of Jeong and Shah discloses the delegate device of claim 15, and further discloses wherein the steps further include: receiving, from the gateway, notification content associated with the notification for the delegating device (Jeong, Fig. 1, element 200, paras. [0096]-[0111]; Shah, paras. [0022]-[0029]); caching the notification content for subsequent delivery to the delegating device (Jeong, para. [0012]); and providing the notification content to the delegating device separately from the notification tap (Jeong, para. [0092]; “it is understood that exemplary embodiments are not limited thereto, and the contents related to the notification message may be received separately from the notification message or from the information on the notification event.” This claim is rejected on the same grounds as claim 1.).
Regarding claim 17, the combination of Jeong and Shah discloses the delegate device of claim 16, and further discloses wherein the steps further include: receiving, from the delegating device, a request for the notification content associated with the notification after sending the notification tap to the delegating device, wherein the notification content is provided to the delegate device in response to receipt of the request for notification content (Jeong, para. [0092], Figs. 3A-3C, paras. [0117]-[0128].).


Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (Pub. No.: US 2015/0341900) in view of Shah (Pub. No.: US 2012/0195294), and further in view of Rathod (Pub. No.: US 2015/0127628).
Regarding claim 4, the combination of Jeong and Shah discloses the method of claim 1, but does not explicitly disclose further comprising: providing, to the network server, a globally unique identifier (GUID) for the delegate device. However, in analogous art, Rathod discloses “creating social graphs based on unique identifier including mobile phone numbers associated with devices of user and connected users of user (para. [0020]),” wherein “unique identifier [can] include … GUID (para. [0025]),” which teaches that user devices can have GUIDs associated with them. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jeong and Shah to allow for providing, to the network server, a globally unique identifier (GUID) for the delegate device. This would have produced predictable and desirable results, in that it would allow for a well-known device identification schema to be employed. 
Regarding claim 11, the combination of Jeong and Shah discloses the non-transitory computer readable storage medium of claim 8, but does not explicitly disclose wherein the steps further include: providing, to the network server, a globally unique identifier (GUID) for the delegate device. However, in analogous art, Rathod discloses “creating social graphs based on unique identifier including mobile phone numbers associated with devices of user and connected users of user (para. [0020]),” wherein “unique identifier [can] include … GUID (para. [0025]),” which teaches that user devices can have GUIDs associated with them. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jeong and Shah to allow for providing, to the network server, a globally unique identifier (GUID) for the delegate device. This would have produced predictable and desirable results, in that it would allow for a well-known device identification schema to be employed. 
Regarding claim 18, the combination of Jeong and Shah discloses the delegate device of claim 15, but does not explicitly disclose wherein the steps further include: providing, to the network server, a globally unique identifier (GUID) for the delegate device. However, in analogous art, Rathod discloses “creating social graphs based on unique identifier including mobile phone numbers associated with devices of user and connected users of user (para. [0020]),” wherein “unique identifier [can] include … GUID (para. [0025]),” which teaches that user devices can have GUIDs associated with them. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jeong and Shah to allow for providing, to the network server, a globally unique identifier (GUID) for the delegate device. This would have produced predictable and desirable results, in that it would allow for a well-known device identification schema to be employed. 


Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (Pub. No.: US 2015/0341900) in view of Shah (Pub. No.: US 2012/0195294), and further in view of Rathod (Pub. No.: US 2015/0127628) and Bryson (Pub. No.: US 2004/0185777).
Regarding claim 5, the combination of Jeong, Shah and Rathod discloses the method of claim 4, but does not explicitly disclose further comprising: obtaining the GUID from the network server, wherein the GUID comprises a value leased by a wireless service provider from an original equipment manufacturer (OEM) of the delegate device. However, in analogous art, Bryson discloses that a “third party service provider may have purchased or leased a block of Equipment Identification Numbers from the wireless operator 316. The third party service provider temporarily assigns these EINs to portable wireless gateways 108 or user devices 112, 410, thereby providing the user devices 112, 410 with temporary authorization to use the services of the wireless operator's network 316,” which teaches that parties may lease identifying information. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Jeong, Shah and Rathod to allow for obtaining the GUID from the network server, wherein the GUID comprises a value leased by a wireless service provider from an original equipment manufacturer (OEM) of the delegate device. This would have produced predictable and desirable results, in that it would allow for the wireless service provider to gain access to necessary information in order to communicate with the device.
Regarding claim 12, the combination of Jeong, Shah and Rathod discloses the non-transitory computer readable storage medium of claim 11, but does not explicitly disclose wherein the steps further include: obtaining the GUID from the network server, wherein the GUID comprises a value leased by a wireless service provider from an original equipment manufacturer (OEM) of the delegate device. However, in analogous art, Bryson discloses that a “third party service provider may have purchased or leased a block of Equipment Identification Numbers from the wireless operator 316. The third party service provider temporarily assigns these EINs to portable wireless gateways 108 or user devices 112, 410, thereby providing the user devices 112, 410 with temporary authorization to use the services of the wireless operator's network 316,” which teaches that parties may lease identifying information. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Jeong, Shah and Rathod to allow for obtaining the GUID from the network server, wherein the GUID comprises a value leased by a wireless service provider from an original equipment manufacturer (OEM) of the delegate device. This would have produced predictable and desirable results, in that it would allow for the wireless service provider to gain access to necessary information in order to communicate with the device.
Regarding claim 19, the combination of Jeong and Shah discloses the delegate device of claim 18, but does not explicitly disclose wherein the steps further include: obtaining the GUID from the network server, wherein the GUID comprises a value leased by a wireless service provider from an original equipment manufacturer (OEM) of the delegate device. However, in analogous art, Bryson discloses that a “third party service provider may have purchased or leased a block of Equipment Identification Numbers from the wireless operator 316. The third party service provider temporarily assigns these EINs to portable wireless gateways 108 or user devices 112, 410, thereby providing the user devices 112, 410 with temporary authorization to use the services of the wireless operator's network 316,” which teaches that parties may lease identifying information. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Jeong, Shah and Rathod to allow for obtaining the GUID from the network server, wherein the GUID comprises a value leased by a wireless service provider from an original equipment manufacturer (OEM) of the delegate device. This would have produced predictable and desirable results, in that it would allow for the wireless service provider to gain access to necessary information in order to communicate with the device.


Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (Pub. No.: US 2015/0341900) in view of Shah (Pub. No.: US 2012/0195294), and further in view of Roseborough (Pub. No.: US 2010/0211941).
Regarding claim 6, the combination of Jeong and Shah discloses the method of claim 1, but does not explicitly disclose wherein: the notification for the delegating device originates from an application server that stores a user account alias associated with the delegating device, and the user account alias is provided to the application server upon installation of an application on the delegating device. However, in analogous art, Roseborough discloses a system for automatic management of applications on remote devices, wherein “[a]t 401, the content server receives a get application request. According to various embodiments, the content server obtains application context information at 403 from the application request. The application context information may include a carrier identifier, a device identifier, a user identifier, a current application identifier, an application version number, etc. Using the application context information, the application and content server determines application logic at 411 for download to the client device. In particular embodiments, the application and content server provides an application manifest at 413 to the client device. As the content server receives request from the client device, the content server transmits application logic as bytecode to the client device at 415 (para. [0039]; see also figure 4).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jeong and Shah to allow for the notification for the delegating device to originate from an application server that stores a user account alias associated with the delegating device, and for the user account alias to be provided to the application server upon installation of an application on the delegating device. This would have produced predictable and desirable results, in that it would allow for appropriate account information to be shared with servers related to applications installed on user devices in order to allow for proper performance of said applications.
Regarding claim 13, the combination of Jeong, Shah and Rathod discloses the non-transitory computer readable storage medium of claim 8, but does not explicitly disclose wherein: the notification for the delegating device originates from an application server that stores a user account alias associated with the delegating device, and the user account alias is provided to the application server upon installation of an application on the delegating device. However, in analogous art, Roseborough discloses a system for automatic management of applications on remote devices, wherein “[a]t 401, the content server receives a get application request. According to various embodiments, the content server obtains application context information at 403 from the application request. The application context information may include a carrier identifier, a device identifier, a user identifier, a current application identifier, an application version number, etc. Using the application context information, the application and content server determines application logic at 411 for download to the client device. In particular embodiments, the application and content server provides an application manifest at 413 to the client device. As the content server receives request from the client device, the content server transmits application logic as bytecode to the client device at 415 (para. [0039]; see also figure 4).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jeong and Shah to allow for the notification for the delegating device to originate from an application server that stores a user account alias associated with the delegating device, and for the user account alias to be provided to the application server upon installation of an application on the delegating device. This would have produced predictable and desirable results, in that it would allow for appropriate account information to be shared with servers related to applications installed on user devices in order to allow for proper performance of said applications.
Regarding claim 20, the combination of Jeong and Shah discloses the delegate device of claim 15, but does not explicitly disclose wherein: the notification for the delegating device originates from an application server that stores a user account alias associated with the delegating device, and the user account alias is provided to the application server upon installation of an application on the delegating device. However, in analogous art, Roseborough discloses a system for automatic management of applications on remote devices, wherein “[a]t 401, the content server receives a get application request. According to various embodiments, the content server obtains application context information at 403 from the application request. The application context information may include a carrier identifier, a device identifier, a user identifier, a current application identifier, an application version number, etc. Using the application context information, the application and content server determines application logic at 411 for download to the client device. In particular embodiments, the application and content server provides an application manifest at 413 to the client device. As the content server receives request from the client device, the content server transmits application logic as bytecode to the client device at 415 (para. [0039]; see also figure 4).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jeong and Shah to allow for the notification for the delegating device to originate from an application server that stores a user account alias associated with the delegating device, and for the user account alias to be provided to the application server upon installation of an application on the delegating device. This would have produced predictable and desirable results, in that it would allow for appropriate account information to be shared with servers related to applications installed on user devices in order to allow for proper performance of said applications.


Conclusion
Claims 1-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755. The examiner can normally be reached Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        March 18, 2022